Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 1 of 31




           EXHIBIT 1
 Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 2 of 31




PRAECIPE FOR WRIT OF
     SUMMONS
       Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 3 of 31




    IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

Robin Carter                         )
                                     )   CIVIL DIVISION
                                     )
                                     )   Docket #:
       Plaintiff,                    )
                                     )
               v.                    )
                                     )   PRAECIPE FOR WRIT OF SUMMONS
UPMC Presbyterian Shadyside d/b/a    )
UPMC Shadyside,                      )
200 Lothrop Street                   )
Pittsburgh, PA 15213                 )   Filed on behalf of: Plaintiff.
                                     )
       Defendant.                    )   COUNSEL OF RECORD FOR THIS
                                     )   PARTY:
                                     )
                                     )   David M. Kobylinski, Esquire
                                     )   Pa. ID No.: 92233
                                     )
                                     )   Peter T. Kobylinski, Esquire
                                         Pa. ID No.: 309832

                                         PRAETORIAN LAW GROUP, LLC
                                         515 Court Place, Ste 4
                                         Pittsburgh, PA 15219
                                         (412) 281-6600




1
       Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 4 of 31




IN THE COURT OF COMMON PLEAS OF ALLEGHENY
           COUNTY, PENNSYLVANIA
Robin Carter,                                 )
                                              )    CIVIL DIVISION
      Plaintiff,                              )
                                              )    Docket #:
              v.                              )
                                              )
UPMC Presbyterian Shadyside d/b/a             )    JURY TRIAL DEMANDED
UPMC Shadyside,                               )
                                              )
      Defendant.                              )
                                              )
                                              )
                                              )
                                              )

                         PRAECIPE FOR WRIT OF SUMMONS

TO THE PROTHONOTARY:

      Kindly issue a writ of summons in the above-captioned against matter for Defendant

UPMC Presbyterian Shadyside d/b/a UPMC Shadyside.

      Papers may be served at the address set forth.



                                                   Respectfully submitted,

                                                   PRAETORIAN LAW GROUP, LLC



                                                   ____/s/ David M. Kobylinski_______
                                                   Peter T. Kobylinski, Esquire

                                                   Counsel for Plaintiff
Dated: June 13, 2019




2
        Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 5 of 31




                             CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.


                                      Submitted by:



                                            /s/ David M. Kobylinski
                                      David M. Kobylinski, Esquire (PA ID # 92233)\


June 13, 2019




3
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 6 of 31




     SHERIFF RETURN
3/1/2021               Case 2:21-cv-00305-CCW DocumentSheriff
                                                        1-2Return
                                                              Filed 03/05/21 Page 7 of 31

                                                         Sheriff Return
                  Case No: GD-19-008599

      Casie Description: Carter vs UPMC Presbyterian Shadyside

                Defendant: UPMC Presbyterian Shadyside

           Service Address: 200 Lothrop Street Pittsburgh, PA 4 15213 Allegheny

       Writ Description: Writ of Summons

                Issue Date: 06/13/2019 02:46 PM

            Service Status: Served - Adult Agent or person in charge of Defendant(s) of ce or usual place of business

              Served Upon: UPMC PRESBYTERIAN SHADYSIDE

                 Served By: DGIEGERICH

                Served On: 07/08/2019 10:45 AM

           Service Method: Person In Charge




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-19-008599&Seq=2                               1/2
3/1/2021              Case 2:21-cv-00305-CCW DocumentSheriff
                                                       1-2Return
                                                             Filed 03/05/21 Page 8 of 31




https://dcr.alleghenycounty.us/Civil/Reports/SheriffReturn.aspx?CaseID=GD-19-008599&Seq=2   2/2
 Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 9 of 31




PRAECIPE FOR ENTRY OF
    APPEARANCE
        Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 10 of 31




     IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ROBIN CARTER,                           CIVIL DIVISION

        Plaintiff,                      Case No.: GD-19-008599

v.                                      PRAECIPE FOR ENTRY OF
                                        APPEARANCE
UPMC PRESBYTERIAN SHADYSIDE, d/b/a
UPMC SHADYSIDE,                         Filed on Behalf of Defendant:

        Defendant.                      UPMC Presbyterian Shadyside, d/b/a UPMC
                                        Shadyside

                                        Counsel of Record for this Party:

                                        Karen Baillie, Esquire
                                        PA I.D. No. 66780

                                        SCHNADER HARRISON SEGAL & LEWIS LLP
                                        Fifth Avenue Place, Suite 2700
                                        120 Fifth Avenue
                                        Pittsburgh, PA 15222
                                        Telephone: (412) 577-5118
                                        Fax: (412) 765-3858
                                        E-mail: kbaillie@schnader.com


                                        JURY TRIAL DEMANDED




                                                                        PHDATA 6956056_1
        Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 11 of 31




     IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

ROBIN CARTER,                                    )
                                                 )    CIVIL DIVISION
        Plaintiff,                               )
                                                 )
v.                                               )    Case No.: GD-19-008599
                                                 )
UPMC PRESBYTERIAN SHADYSIDE, d/b/a               )
UPMC SHADYSIDE,                                  )
                                                 )
        Defendant.                               )

                            PRAECIPE FOR APPEARANCE

TO: Allegheny County Department of Court Records

        Kindly enter the appearance of Karen Baillie, Esquire and the law firm of Schnader

Harrison Segal & Lewis LLP on behalf of the Defendants, UPMC Presbyterian Shadyside, d/b/a

UPMC Shadyside.



                                          Respectfully submitted,

                                          SCHNADER HARRISON SEGAL & LEWIS LLP


                                   By:    /s/ Karen Baillie
                                          Karen Baillie, Esquire
                                          PA I.D. No.: 66780

                                          Fifth Avenue Place, Suite 2700
                                          120 Fifth Avenue
                                          Pittsburgh, PA 15222
                                          Telephone: (412) 577-5118
                                          Fax: (412) 765-3858
                                          E-mail: kbaillie@schnader.com




                                             2                              PHDATA 6956056_1
       Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 12 of 31




                             CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.


                                            SCHNADER HARRISON SEGAL & LEWIS LLP

                                    By:     /s/ Karen Baillie
                                            Karen Baillie, Esquire
                                            PA I.D. No.: 66780

                                            Fifth Avenue Place, Suite 2700
                                            120 Fifth Avenue
                                            Pittsburgh, PA 15222
                                            Telephone: (412) 577-5118
                                            Fax: (412) 765-3858
                                            E-mail: kbaillie@schnader.com




                                                                                  PHDATA 6956056_1
       Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 13 of 31




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of July, 2019, a true and correct copy of the

foregoing PRAECIPE FOR APPEARANCE was served upon the following, via Electronic

Mail and U.S. First-Class Mail, postage prepaid:




                                David M. Kobylinski, Esquire
                                Peter T. Kobylinski, Esquire
                                 Praetorian Law Group, LLC
                                   515 Court Place, Suite 4
                                    Pittsburgh, PA 15219
                              Counsel for Plaintiff, Robin Carter




                                                   /s/ Karen Baillie
                                                   Karen Baillie, Esquire
                                                   PA I.D. No.: 66780




                                                                             PHDATA 6956056_1
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 14 of 31




COMPLAINT IN CIVIL
    ACTION
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 15 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 16 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 17 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 18 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 19 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 20 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 21 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 22 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 23 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 24 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 25 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 26 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 27 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 28 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 29 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 30 of 31
Case 2:21-cv-00305-CCW Document 1-2 Filed 03/05/21 Page 31 of 31
